 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JACK HORTON,                                         Case No. 1:18-cv-01518-LJO-SAB

12                  Plaintiff,                            ORDER REQUIRING CHARTER
                                                          COMMUNICATIONS INC. AND BRIGHT
13          v.                                            HOUSE NETWORKS, INC. TO EITHER
                                                          FILE A NOTICE OF INTENT TO OPPOSE
14   CHARTER COMMUNICATIONS, INC., et                     PLAINTIFF’S REQUEST FOR DISMISSAL
     al.,                                                 OF DEFENDANT ADVANCE/NEWHOUSE
15                                                        PARTNERSHIP OR A STATEMENT OF
                    Defendants.                           NON-OPPOSITION TO PLAINTIFF’S
16                                                        REQUEST FOR DISMISSAL

17                                                        (ECF No. 23)

18                                                        DEADLINE: JULY 15, 2019

19         After the Court issued an order requiring Plaintiff to show cause why Defendant

20 Advance/Newhouse Partnership should not be dismissed from this action for failure to effect

21 service of process, Plaintiff filed a request for dismissal of Defendant Advance/Newhouse

22 Partnership. The Court shall require Defendants Charter Communications Inc. and Bright House

23 Networks Inc. to file a notice indicating whether they intend to oppose the request for dismissal

24 or a statement of non-opposition to the request.

25 / / /

26 / / /
27 / / /

28 / / /


                                                      1
 1          Accordingly, IT IS HEREBY ORDERED that, on or before July 15, 2019, Defendants

 2 Charter Communications Inc. and Bright House Networks Inc. shall file a notice indicating either

 3 that they intend to file an opposition to Plaintiff’s request for dismissal of Defendant

 4 Advance/Newhouse Partnership or a statement of non-opposition to Plaintiff’s request for

 5 dismissal of Defendant Advance/Newhouse Partnership.

 6
     IT IS SO ORDERED.
 7

 8 Dated:     July 11, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
